DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1, reciting “camera assembly” in line 5, however to be precise, suggesting to recite “the camera assembly”; further reciting the limitation “the shooting direction” in line 14 and “the transform” in last two lines, there is insufficient antecedent basis for these limitations in the claim; further reciting “to make the shooting direction can be changed from a direction along the touched notch screen to a direction along the back plate”, it appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, and it’s unclear how the shooting direction is arranged and related to the screen/back plate; finally reciting “and then realizes the transform between front shooting or rear shooting for the camera”, however it’s unclear what realizes the transform. 
Claim 4 reciting the limitation “the driving of the driving motor” in last line, there is insufficient antecedent basis for this limitation in the claim.  
Claim 6 reciting the limitation “the setting” in line 2, there is insufficient antecedent basis for this limitation in the claim; further reciting “the driving motor according to the setting can be only predetermined to output clockwisely or output counter clockwisely”, it appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors; finally reciting “thereby realizing the rotatable body to rotate…”, however it’s unclear what realizes the rotation.  
Claim 7 reciting the limitation “the instruction” in line 2, there is insufficient antecedent basis for this limitation in the claim.  
Claim 8 reciting the limitation “the requirement” in line 2, there is insufficient antecedent basis for this limitation in the claim.  
Claims 2-10 are rejected for depend from claim 1.  

Claim Rejections – 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20060261248 A1) in view of Leung (US 20190297174 A1) or CN208094613 (from IDS 01/10/2022), and further in view of Pakula (US 20190041909 A1). 
For claim 1, Hwang discloses a terminal device (Abstract, [0029]-[0033]), comprising a frame (figure 5) and a screen and a back plate which are disposed one behind the other, wherein a camera assembly (figure 6) is disposed at a place located at an upside section of the screen (figures 5 and 6); wherein camera assembly comprises a case body (front and rear transparent windows 22) and a camera lens which is disposed therein; the case body comprises a front transparent panel section and a rear transparent panel section which are oppositely disposed at a front side and a 
Hwang fails to clearly mention the camera lens base 30 includes a camera. 
The teaching of a rotatable camera module within a portable device is disclosed by Leung (Abstract, [0002], [0022], [0026], figures 4, 7-8) or CN208094613 (Abstract, figures 12 and 13, [0052]-[0060], rotatable camera module 522).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Leung or CN208094613 into the art of Hwang as to include the integrated camera module for integrated circuitry and compactness to reduce space used.  
Hwang in combination with Leung or CN208094613 fails to mention a touched notch screen, wherein the camera assembly is disposed at a concave place located at an upside section of the touched notch screen. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pakula into the art of Hwang as modified by Leung or CN208094613 as to include the touched notch screen for improving display size and convenience for user input.  
For claim 2, Hwang in combination with Leung or CN208094613 and Pakula substantially teaches the limitation in claim 1, Hwang discloses wherein the rotatable body is a cylindrical structure (figures 6-8, the rotatable body 30).  
For claim 4, Hwang in combination with Leung or CN208094613 and Pakula substantially teaches the limitation in claim 1, Hwang discloses wherein one end of the rotatable body is connected to a driving motor, and rotatable in 180 degrees under the driving of the driving motor ([0031]-[0033]). 
For claim 5, Hwang in combination with Leung or CN208094613 and Pakula substantially teaches the limitation in claim 4, Hwang discloses wherein one end of the rotatable body is connected to an output shaft of the driving motor, and thereby making the rotatable body being hanged between the front transparent panel section and the rear transparent panel section by connecting with the output shaft of the driving motor ([0031]-[0033], figures 6-8). 
For claim 6, Hwang in combination with Leung or CN208094613 and Pakula substantially teaches the limitation in claim 4, Hwang discloses wherein the driving 
For claim 7, Hwang in combination with Leung or CN208094613 and Pakula substantially teaches the limitation in claim 4, Hwang discloses wherein the driving motor is connected to a processing unit and according to the instruction of the processing unit to rotate 180 degrees clockwisely or counter clockwisely (Hwang: [0031]-[0033], figures 6-8, pressing a control button to activate/drive the motor).  
However Hwang fails to clearly mention the processing unit and the instruction.  
A controlling processing unit with instructions is disclosed by Leung (claim 1 of Leung) or CN208094613 ([0069]-[0073]).    
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Leung or CN208094613 into the art of Hwang as modified by Leung or CN208094613 and Pakula as to use a CPU/microprocessor with instructions for controlling the camera direction for improved integrated central controlling and automation.  
For claim 8, Hwang in combination with Leung or CN208094613 and Pakula substantially teaches the limitation in claim 7, Hwang discloses a user pressing a control button to activate/drive the motor.  Pakula discloses the touched notch screen to receive user inputs.  CN208094613 discloses wherein the touched screen receives the requirement of rotating the camera from an instruction of an external input, and transmit the instruction to the processing unit ([0069]-[0073]).   

For claim 10, Hwang in combination with Leung or CN208094613 and Pakula substantially teaches the limitation in claim 1, Hwang discloses wherein the terminal device comprises a portable smart terminal device (Hwang: Abstract, [0008]; also see Leung: Abstract).  

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20060261248 A1) as modified by Leung (US 20190297174 A1) or CN208094613 (from IDS 01/10/2022), and Pakula (US 20190041909 A1), and further in view of Saari (US Patent 6,532,035 B1). 
For claim 3, Hwang in combination with Leung or CN208094613 and Pakula substantially teaches the limitation in claim 1, but fails to disclose wherein one end of the rotatable body is disposed on the frame through a shaft hole.   
This teaching is disclosed by Saari (figure 1, column 4 lines 21-46, the shaft 24 has an exposed end section 30 accessible to the user and may be a knurled knob or other gripping means 29 to rotate the camera assembly 20 to the desired position).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Saari into the art of Hwang as modified by Leung or .    

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20060261248 A1) as modified by Leung (US 20190297174 A1) or CN208094613 (from IDS 01/10/2022), and Pakula (US 20190041909 A1), and further in view of Kim (US 20190317550 A1).  
For claim 9, Hwang in combination with Leung or CN208094613 and Pakula substantially teaches the limitation in claim 1, but fails to disclose wherein the camera comprising a dual-camera lens or tri-camera lens which are disposed side by side on the rotatable body. 
This teaching is disclosed by Kim ([0071], figure 5B, dual-camera lens).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Hwang as modified by Leung or CN208094613 and Pakula as to include dual-camera for improving image quality and meeting manufacturing specification.    

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
 
/Rui Meng Hu/
R.H./rh
February 18, 2022
/RUI M HU/Examiner, Art Unit 2643